Citation Nr: 1726914	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1993 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the VA RO in Wichita, Kansas.

This case was previously before the Board, most recently in September 2016, at which time the outstanding claim was remanded for further development.  This case has now been returned to the Board for further appellate action.   


FINDING OF FACT

A low back disability had its onset during active service.  


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C. §§ 1101, 1110, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a low back disability that is related to his active service.  Specifically, the Veteran has reported that he believes that his back pain had its onset during active service as a result of heavy lifting and bending required during the course of his duties as a cook.  

A review of the Veteran's service treatment records (STRs) shows that in January 2000, the Veteran reported back pain that had been going on for a month.  The examiner made a notation to rule out mechanical low back pain; however, a definitive diagnosis was not made and imaging studies were not obtained at that time.  The Veteran was treated with limited physical activity and Naproxen.  Later in January 2000, the Veteran was afforded a separation examination. At that time, the Veteran responded "yes" in his Report of Medical History to the question of whether he experienced recurrent back pain.  The Veteran reported that he had back pain from heavy lifting, but that he had not sought medical attention for such.  The Veteran's spine was noted to be normal upon examination and he was not diagnosed with a back disability at that time.  

Of record are lay statements from the Veteran in which he reported the pain he was experiencing during his separation exam and was not subsequently offered follow-up care.  He believed that if he had been thoroughly examined, the damage to his back would have been identified.  The Veteran also described his in-service duties as a food service specialist.  The Veteran reported that throughout training, he carried heavy rucksacks for long and short road marches.  He explained that as a food service specialist, he was required to carry and lift heavy equipment required for his duties that varied in weight, including: cooking utensils, stoves, pots, pans, burners, and a mobile kitchen trailer.  The Veteran reported that the weight of the equipment varied from a couple of ounces to 150 pounds.  

The Board notes that the Veteran is competent to report when he first experienced back pain and that the pain has continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VA Medical Center and multiple private treatment centers for various ailments.  A review of the VA Medical Center treatment notes of record shows that in January 2009, the Veteran was examined for back pain and an X-Ray identified narrowing and degenerative changes in the lumbar spine.  In March 2010, the Veteran complained of lower back pain, explaining that he had experienced intermittent chronic back pain for a long time.  

At an August 2010 VA examination, the Veteran denied any specific injury to his back during active service, but reported that he felt it was a result of the heavy lifting and bending he was required to perform as a cook.  He reported that he continued to experience back pain following his separation from active service.   The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran did not have a significant low back disability that could be attributed to his time in active service.  In this regard, the examiner noted that there was only one single note of treatment during the Veteran's active service, and the Veteran himself acknowledged that he did not seek treatment for his back in service.  Further, the Veteran's physical examination was noted to be normal.  The examiner also noted that the Veteran coached cross country running and soccer for boys and further noted that if the Veteran were having significant back pain, he would find it difficult to perform those activities.    

At a September 2014 VA examination, the Veteran again reported that he believed his back pain had its onset during active service and was the result of heavy lifting and bending required of his as a cook.  The examiner noted that X-rays of the thoracolumbar spine did not reveal arthritis.  However, bilateral L5 spondylolysis with a first degree L5/S1 spondylolisthesis and narrowed disc at L5/S1 were noted.   

The examiner opined that the Veteran's back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran had only one episode of treatment for back pain in service, at which time he was treated conservatively.  Further, the examiner noted that the Veteran was not seen again for back problems until 2009, almost 10 years following his separation from active service.  The examiner also referred to the Veteran's past history of working as a physical trainer, and working at UPS and FEDEX.  

The Board finds that the opinions provided by the August 2010 and September 2014 VA examiners to be inadequate for adjudication purposes.  In this regard, neither examiner sufficiently addressed the Veteran's complaints of back pain since service.  Further, both examiners relied upon the absence of treatment and the Veteran's ability to engage in physical activities to support the negative opinions provided.  Just because the Veteran was able to engage in some physical activities, does not mean he did not do so in spite of experiencing back pain.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Of record are letters from the Veteran's private treatment provider, Dr. S.B.  In a September 2014 letter, Dr. S.B. noted that the Veteran reported that he felt his current back pain was in part caused by experiences in active service.  Dr. S.B. noted that she was unable to draw any conclusions regarding the causal relationship between the Veteran's active service and current back disability given the lack of adequate documentation between the time of his separation and 2010.  However, Dr. S.B. noted that it was possible the Veteran's time in the Armed Forces could have played a part in his current disability.  

In a December 2015 letter, Dr. S.B. reported that she had reviewed some of the Veteran's records.  She opined that part of the Veteran's back pain could be from his time in service.  In this regard, Dr. S.B. noted that the Veteran reported back pain as a result of lifting in January 2000.  She noted that imaging studies were not completed at that time.  She noted that while she did not believe the Veteran's DDD to be a direct result of his time in service, she did believe that some of his DDD was at least as likely as not caused by his time in service.  

In a December 2016 letter, Dr. S.B. elaborated upon the opinion provided in December 2015.  She reported that per the Veteran's report, his job as a cook in service required a lot of heavy lifting.  She also noted that DDD was a "wear and tear" disease and that a job involving a lot of heavy lifting would likely start the process of DDD.  She reported that once the low back pain started, the patient would be more prone to flare-ups later.  

The Board finds that the opinions provided by the Veteran's private treatment provider are adequate when read in conjunction with one another.  In this regard, Dr. S.B. reviewed the pertinent evidence and discussed such evidence, she considered the contentions of the Veteran, and she provided a supporting rationale for the conclusions reached.  The Board acknowledges that Dr. S.B.'s opinions started out very speculative in nature.  However, after she was afforded an opportunity to review some of the Veteran's records, she made an effort to elaborate upon her findings and provide a more concrete conclusion regarding the etiology of the Veteran's back disability.  Further, she explained the mechanism of the Veteran's back disability and why such a disability could be considered to have had its onset during the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the Board finds the opinions provided by Dr. S.B. to be the most probative evidence of record.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


